Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, on the ground that the motion papers show an unreasonable neglect to proceed in the action against the defendant under the terms of section 181 of the Civil Practice Act and rule 156 of the Rules of Civil Practice. All concur. (The order denies motion to dismiss complaint for failure to prosecute in an action to foreclose two land contracts.) Present — Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ.